DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to automated segmentation of three dimensional images of a bony structure, useful in particular for the field of computer assisted surgery, diagnostics, and surgical planning.  Each independent claim identifies the uniquely distinct features:

at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data; and

at least one processor communicably coupled to at least one nontransitory processor-readable storage medium, wherein the at least one processor:

receives segmentation learning data comprising a plurality of batches of labeled anatomical image sets, each image set of the plurality of batches of labeled anatomical image sets comprising image data representative of a series of slices of a three-dimensional (3D) bony structure, and each image set of the plurality of batches of labeled anatomical image sets including at least one label which identifies the region of a particular part of the bony structure depicted in each image of the image set, wherein each label indicates one of a plurality of classes indicating parts of the bony structure;


stores the trained segmentation CNN in the at least one nontransitory processor-readable storage medium of the machine learning system.

The closest prior art, US 2019/0333626 A1 (“Mansi et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664